Determination unanimously confirmed, without costs. Memorandum: Even though the proceeding was improperly transferred, this court should determine it on the merits' (CPLR 7804, subd. [g]; Matter of Willow Gardens Apts. v. Riker, 36 A D 2d 892). On the question of the standard of review where a town board or zoning board refuses a special exception see Matter of Lemir Realty Corp. v. Larkin (11 N Y 2d 20). (Review of determination denying special permit transferred by order of Monroe Special Term.) Present — Del Vecchio, J. P., Marsh, Witmer, Moule and Cardamone, JJ.